12 N.Y.3d 896 (2009)
JOSEPH CASAVECCHIA, SR., Respondent,
v.
WILLIAM W. MIZRAHI et al., Appellants.
Court of Appeals of New York.
Submitted April 13, 2009.
Decided June 25, 2009.
*897 Motion, insofar as Hills of Heartland, LLC and Casa Mason Corp. seek leave to appeal from the Appellate Division order that affirmed Supreme Court's order holding defendant William W. Mizrahi in contempt, dismissed upon the ground that said appellants are not aggrieved by such order; motion, insofar as William W. Mizrahi seeks leave to appeal from the Appellate Division order that affirmed Supreme Court's order holding him in contempt, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.